Citation Nr: 1701562	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-24 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease (COPD) prior to November 12, 2015 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a January 2016 rating decision, the RO adjudicated the following issues: 
(1) granted service connection for anxiety and panic disorder and assigned an evaluation of 50 percent effective December 21, 2015; (2) continued a 30 percent rating for exercise induced asthma with COPD; (3) continued a 10 percent rating for right knee arthritis and patellofemoral syndrome with history of shin splints; 
(4) continued a 10 percent rating for left knee arthritis and patellofemoral syndrome with history of shin splints; (5) continued a 10 percent rating for bilateral plantar fasciitis with heel spurs; (6) denied service connection for tinnitus; (7) denied service connection for hypertension; (8) denied service connection for sleep apnea; (9) denied service connection for type II diabetes mellitus; and (10) denied service connection for osteoporosis.  

In a April 2016 rating decision, the RO granted a 100 percent disability rating for the Veteran's asthma with COPD effective November 12, 2015.  Special monthly compensation based on housebound criteria and Basic eligibility to Dependents' Educational Assistance were also granted effective November 12, 2015.   

In a July 2016 Notice of Disagreement (NOD), submitted by the Veteran's representative, it was noted that the Veteran was appealing all the issues adjudicated in the January 2016 rating decision.  In a December 2016 NOD, the Veteran's representative indicated that the RO had failed to consider entitlement to a TDIU.  
Accordingly, the Veteran has intiated appeal all of the issues listed in the January 2016 rating decision, to include entitlement to a TDIU.

The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the July 2016 NOD by way of an August 2016 letter.  As the AOJ has acknowledged receipt of the NODs, and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 


FINDINGS OF FACT

In May 2016 and July 2016, prior to the promulgation of a decision in the appeal regarding the issue of an increased rating in excess of 30 percent for asthma with COPD prior to November 12, 2015, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal for a an increased rating in excess of 30 percent for asthma with COPD prior to November 12, 2015, have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue 

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d).

In this case, in an April 2016 Supplemental Statement of the Case and in an implementing April 2016 rating decision, the RO granted a 100 percent disability rating for exercise induced asthma with COPD effective November 12, 2015.  

In a May 2016 report of general information, it was noted that the Veteran had contacted the RO and stated that he was satisfied with the decision and wanted to waive any further wait time.  He requested that the RO finalize the decision and close out his appeal.  

In a written correspondence, dated after the July 2016 NOD submitted by the Veteran's representative (discussed in the Introduction section above), the Veteran stated that he wanted to "close the appeal" as he was rated at 100 percent for his exercise induced asthma with COPD.  He also stated that he was satisfied with the rating decision and "did not want to appeal this issue any further." 

Given the Veteran's satisfaction with the RO's determinations and his intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.  As such, the appeal is dismissed. 


ORDER

The appeal regarding the claim for an increased rating in excess of 30 percent for asthma with COPD prior to November 12, 2015, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


